Citation Nr: 0701658	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision that denied the 
veteran's application to reopen a claim for service 
connection for residuals of a back injury.  In September 
2006, the RO reopened the claim, but it then denied the claim 
on the merits. 


FINDINGS OF FACT

Currently diagnosed chronic low back pain with minimal 
degenerative joint disease was first manifested years after 
service and is not related to any alleged in-service trauma.


CONCLUSION OF LAW

Residuals of a low back injury (chronic low back pain with 
minimal degenerative joint disease) were not incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2002, March 2003, June 
2004, January 2006, and March 2006; a rating decision in June 
2002; a statement of the case in September 2003; and 
supplemental statements of the case in March 2004 and 
September 2006.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Also, the February 2002 letter 
substantially complied with all duties to inform the veteran 
of the evidence needed to substantiate what had been found to 
be insufficient in the prior denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the June 2002 rating decision) or even the 
final adjudication (the September 2006 supplemental statement 
of the case) is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the September 2006 supplemental 
statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained, such as records from the Saint Francis Hospital.  
The veteran has stated that his service medical records were 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri.  However, the service medical records 
are in fact in the claims folder.  Several pages bear 
superficial marks suggesting possible fire exposure, but no 
evidence has been in fact lost.  Moreover, VA has also 
obtained medical records from an Army hospital in Fort Knox, 
Kentucky.  The veteran has also indicated that he was treated 
for a back condition at a VA medical facility since 1984, but 
in his original application for benefits (filed in August 
1990), he did not mention any such VA treatment in the 1980s.  
More importantly, there is no suggestion that any claimed 
records of VA treatment from the 1980s discuss or support the 
possibility of any relationship between a current low back 
disorder and any in-service symptoms.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.  

In December 1990, the RO denied service connection for a back 
condition.  VA notified the veteran of this decision, but he 
did not appeal the decision in a timely fashion.  Thus, this 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In January 
2002, the veteran filed an application to reopen the claim 
for service connection for a back condition.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in December 1990 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In this case, the evidence before the RO at the time of the 
prior final decision in December 1990 included the veteran's 
service medical records (except for clinical records 
discussing an appendectomy at the Army hospital in Fort Knox, 
Kentucky) and an October 1990 VA examination.  The RO 
reasoned that there was no evidence of any complaints of, 
diagnosis of, or treatment for a back condition during 
service.  

Since the last final decision, the evidence received includes 
correspondence signed by various people who know the veteran 
and by his current wife, the veteran's arguments, testimony 
from a January 2006 RO hearing, VA medical records from 1999 
to the present, and medical evaluations prepared in 
connection with a Social Security Administration (SSA) 
disability benefits decision.  Of this evidence, the Board 
finds that the January 2006 hearing testimony is new and 
material in that it refers to an in-service bunker bomb 
explosion that the veteran claims resulted in low back pain 
and hospitalization in April 1969.  As noted above, the Board 
presumes the credibility of this testimony for purposes of 
deciding whether or not to reopen the claim.  However, the 
Board will discuss the probative value and weight of this 
testimony in the discussion on the merits.  Nevertheless, 
strictly for the purpose of determining whether new and 
material evidence has been submitted to reopen the claim, the 
Board concludes that new and material evidence has indeed 
been presented.  Therefore, the Board concludes that the RO's 
reopening of the claim for service connection for residuals 
of a low back injury was proper.

The Board now turns to the merits of the claim.  As noted 
above, the RO also had reopened the claim and adjudicated it 
on the merits.  Therefore, since the RO has already addressed 
the merits, there is no prejudice to the veteran in terms of 
lack of notice of the regulatory revisions.  The Board may 
thus review this case on the merits as well.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In addition, some chronic diseases, including arthritis, may 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent or more within one year after 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing relevant chronic diseases).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran now contends that he sustained an injury to his 
lower back in April 1969 as a result of a bunker or bunker 
bomb explosion during basic training.  He states that he was 
hospitalized at an Army hospital in Fort Knox, Kentucky, for 
one month because of his injury.  However, in connection with 
his earlier claim for benefits, the veteran stated at an 
October 1990 VA examination that he fell off a jeep during 
basic training.  On that same examination, he referred to 
exposure to loud explosions during basic training in 
connection with a claim for service connection for hearing 
loss, but he apparently was referring to separate jeep 
accident in connection with the claimed low back injury.

The claims folder contains the veteran's complete service 
medical records, including clinical records from an Army 
hospital in Fort Knox, Kentucky.  The service medical records 
do not reflect any complaints of, diagnosis of, or treatment 
for a back condition or disorder.  Indeed, a separation, the 
veteran's physical examination report indicated that his 
spine was clinically normal.  And on the accompanying medical 
history report, the veteran specifically denied having had 
any back symptoms.  

The post-service medical records occasionally mention chronic 
low back pain, especially in the last few years (that is, 
since 1999).  The veteran has stated that he was treated for 
back problems at a non-VA facility in 1972.  But that 
facility has been unable to locate any records for the 
veteran.  The veteran has also inconsistently indicated that 
he received VA treatment for back problems since 1984, but in 
1990, he mentioned no such treatment in connection either 
with his claim or an October 1990 VA examination.  Indeed, 
the earliest evidence of any back condition was on the VA 
examination, when he was diagnosed with chronic mechanical 
low back pain with minimal degenerative joint disease after 
an X-ray.

The Board is mindful that several VA records since 1999 and 
several non-VA medical records (including a March 2003 
private doctor's examination in connection with an SSA 
disability benefits claim) have mentioned that the veteran 
injured his back during service.  However, none of those 
records in fact reviewed any service medical records or 
vouched for the authenticity of the veteran's allegation.  
Indeed, the March 2003 non-VA doctor's examination report 
specifically indicated that the veteran believed his current 
back problems to be due to in-service trauma.  Thus, the 
Board does not find these records probative.  See Boggs v. 
West, 11 Vet. App. 334 (1998) (VA medical opinion was not 
probative where it was based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence); Swann v. Brown, 5 Vet. App. 229 (1993) (Board not 
bound to accept opinions of two doctors who made diagnoses of 
post-traumatic stress disorder almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant because their 
"diagnoses can be no better than the facts alleged by 
appellant"); see also Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence).

The veteran maintains that his current low back problems are 
due to in-service trauma.  However, the evidence does not 
show any in-service back injury or trauma, does not show any 
continuity of treatment for a back condition since separation 
from service (despite the claim of treatment in 1972 at a 
non-VA facility and since 1984 a non-VA facility), and does 
not contain competent evidence relating any current chronic 
low back pain to the veteran's service or to any incident 
therein.  The veteran's own statements and testimony are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the lay statement from the veteran's 
wife is not probative because she specifically wrote in 2003 
that she had known the veteran for only five years at that 
time.  Likewise, a February 2002 letter that appears to have 
been signed by various individuals is not probative because 
there is no indication that any of those individuals had any 
personal knowledge of any in-service back injury or of any 
continuity of back symptoms since separation from service.  
Moreover, that letter is even less probative since it appears 
to have been prepared by the veteran and then signed en masse 
by these individuals.  

In sum, the weight of the competent, credible evidence shows 
that the veteran did not incur or aggravate a low back 
condition during service and that his current low back pain 
(with degenerative joint disease) was first manifested years 
after service and is not related to any alleged in-service 
trauma.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a low back injury 
(chronic low back pain with minimal degenerative joint 
disease) is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


